DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Patent – US 11,070,802 B2
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 & 1, respectively, of US 11,070,802 B2 in view of Bhaskaran et al. (US 2007/0140352 A1) (hereinafter Bhaskaran).

Instant – 17/348,548
Patent – US 11,070,802 B2
1. A moving image decoding method for a moving image decoding device, the moving image decoding method comprising:
2. A moving image decoding method for a moving image decoding device, the moving image decoding method comprising:
receiving coded data obtained by coding a moving image;
receiving coded data obtained by coding a moving image;
performing, via a central processing unit of a moving image decoding device, variable-length decoding on the coded data, wherein
performing, via a central processing unit of a moving image decoding device, variable-length decoding on the coded data, wherein
at least a portion of the coded data is configured by a plurality of macro blocks, each macro block of the plurality of macro blocks being configured by a plurality of partitions, the partitions including at least one partition of which size is different from another of the partitions, each macro block of the plurality of macro blocks also being configured by a plurality of transformation target regions, at least one transformation target region of the plurality of transformation target regions crossing over a boundary between first and second adjacent partitions of the plurality of partitions (i) so as to include only a part of the first partition and only a part of the second partition and (ii) so as not to include a whole part of the first partition and a whole part of the second partition;
at least a portion of the coded data is configured by a plurality of macro blocks, each macro block of the plurality of macro blocks being configured by a plurality of partitions, the partitions including at least one partition of which size is different from another of the partitions, each macro block of the plurality of macro blocks also being configured by a plurality of transformation target regions, at least one transformation target region of the plurality of transformation target regions crossing over a boundary between first and second adjacent partitions of the plurality of partitions (i) so as to include only a part of the first partition and only a part of the second partition and (ii) so as not to include a whole part of the first partition and a whole part of the second partition; 
wherein vertical and horizontal sizes of each of the plurality of transformation target regions are integer multiples of vertical and horizontal sizes of minimum frequency transformation target region,
wherein vertical and horizontal sizes of each of the plurality of transformation target regions are integer multiples of vertical and horizontal sizes of minimum frequency transformation target region,
performing, via the central processing unit, on each of the plurality of transformation target regions, an inverse frequency transformation according to each of the plurality of transformation target regions, to generate prediction residuals associated with respective ones of the plurality of transformation target regions; and
performing, via the central processing unit, on each of the plurality of transformation target regions, an inverse frequency transformation according to each of the plurality of transformation target regions, to generate prediction residuals associated with respective ones of the plurality of transformation target regions; and
combining, via the central processing unit, the prediction residuals and predicted pictures to generate a plurality of local decoded images,
combining, via the central processing unit, the prediction residuals and predicted pictures to generate a plurality of local decoded images.
wherein size of the minimum frequency transformation target region is 4×4.



Instant – 17/348,548
Patent – US 11,070,802 B2
2. A moving image coding method for a moving image coding device, the moving image coding method comprising:
1. A moving image coding method for a moving image coding device, the moving image coding method comprising:
receiving a frame of an input moving image;
receiving a frame of an input moving image;
dividing, via a central processing unit of the moving image coding device, the frame into a plurality of macro blocks;
dividing, via a central processing unit of the moving image coding device, the frame into a plurality of macro blocks;
further dividing, via the central processing unit, each macro block of the plurality of macro blocks into a plurality of partitions, the partitions including at least one partition of which size is different from another of the partitions;
further dividing, via the central processing unit, each macro block of the plurality of macro blocks into a plurality of partitions, the partitions including at least one partition of which size is different from another of the partitions;
dividing, via the central processing unit, each macro block of the plurality of macro blocks into a plurality of transformation target regions, at least one transformation target region of the plurality of transformation target regions crossing over a boundary between first and second adjacent partitions of the plurality of partitions (i) so as to include only a part of the first partition and only a part of the second partition and (ii) so as not to include a whole part of the first partition and a whole part of the second partition; wherein vertical and horizontal sizes of each of the plurality of transformation target regions are integer multiples of vertical and horizontal sizes of minimum frequency transformation target region,
dividing, via the central processing unit, each macro block of the plurality of macro blocks into a plurality of transformation target regions, at least one transformation target region of the plurality of transformation target regions crossing over a boundary between first and second adjacent partitions of the plurality of partitions (i) so as to include only a part of the first partition and only a part of the second partition and (ii) so as not to include a whole part of the first partition and a whole part of the second partition; wherein vertical and horizontal sizes of each of the plurality of transformation target regions are integer multiples of vertical and horizontal sizes of minimum frequency transformation target region,
applying, via the central processing unit, a frequency transformation to each of the plurality of transformation target regions to generate a transformation coefficient; and
applying, via the central processing unit, a frequency transformation to each of the plurality of transformation target regions to generate a transformation coefficient; and
outputting coded data obtained by variable-length coding the transformation coefficient,
outputting coded data obtained by variable-length coding the transformation coefficient.
wherein size of the minimum frequency transformation target region is 4×4.




Although the claims are not identical, they are not patentably distinct from each other because claims 1-2 of the instant application differs from claims 2 & 1, respectively, of US 11,070,802 B2 in that the instant application discloses the limitations of wherein size of the minimum frequency transformation target region is 4×4.
However, this limitation is known in the art as evidenced by Bhaskaran, wherein Paragraphs [0083]-[0092] & Figs. 9-10, discuss the merging of 4x4 subblocks, reading as the minimum frequency transformation target region, producing a variety of different sub-blocks within macroblock including 4×8 blocks, 8×4 blocks, 8×8 blocks, 8×16 blocks, 16×8 blocks or a 16×16 block, as multiples of integer 4. It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the instant invention to add the teachings of Bhaskaran as above, to potentially reduce the processing requirements in selecting an inter mode for encoding a video macroblock analyze sub-block mean and variance values within a macroblock as well as relative to other blocks contiguous to the macroblock. Such analysis may reduce the number of intra and inter modes that are analyzed prior to the selection of a single mode for encoding (Bhaskaran, Paragraphs [0012]-[0016]). 



Allowable Subject Matter
Claims 1-2 would be allowable over prior art upon overcoming the Double Patenting rejection of the independent claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707. The examiner can normally be reached M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL CHANG/
Primary Examiner, Art Unit 2487